Name: COUNCIL REGULATION (EEC) No 1917/93 of 12 July 1993 amending Regulation (EEC) No 3742/92 fixing the guide prices for fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3687/91 for the 1993 fishing year and Regulation (EEC) No 3725/92 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3687/91 for the 1993 fishing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 17. 7. 93 Official Journal of the European Communities No L 174/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1917/93 of 12 July 1993 amending Regulation (EEC) No 3742/92 fixing the guide prices for fishery products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3687/91 for the 1993 fishing year and Regulation (EEC) No 3725/92 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3687/91 for the 1993 fishing year ^ THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3759/92 reforms certain mechanisms of the common organization of the market in fishery products and introduces new products eligible for measures under those mechanisms ; whereas the appli ­ cation of these mechanisms requires the guide prices for th new products concerned to be fixed in accordance with Article 9 ( 1 ) and (2) of that Regulation ; Whereas Regulations (EEC) No 3724/92 (2) and (EEC) No 3725/92 (3) fixed the guide prices for the 1993 fishing year for the fishery products covered by the common organization of the market before the entry into force of Regulation (EEC) No 3759/92 ; whereas these Regulations must therefore be amended to include the guide prices fixed for the new products concerned ; Whereas the entry into force of Regulation (EEC) No 3759/92, scheduled for 1 January 1993 , has given producer organizations an entitlement, from that date, to Community support for interventions on the market in the new products concerned ; whereas, therefore, this Regulation should also apply from 1 January 1993, HAS ADOPTED THIS REGULATION : Article 1 1 . The text which appears in Annex I to this Regula ­ tion shall be added to the Annex to Regulation (EEC) No 3724/92. 2. The Annex to Regulation (EEC) No 3725/92 is hereby amended as follows : (a) point 1 in the table shall be deleted ; (b) the text in Annex II to this Regulation shall be added. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993 . For the Council The President Ph. MAYSTADT (') OJ No L 388, 31 . 12 . 1992, p. 1 . Regulation as last amended by Regulation (EEC) No 697/93 (OJ No L 76, 30 . 3 . 1993, p. 12.) o OJ No L 380, 24. 12 . 1992, p. 1 . (3) OJ No L 380, 24. 12 . 1992, p. 4. No L 174/2 Official Journal of the European Communities 17. 7 . 93 ANNEX I Species Commercial specifications Guide price (ecu/tonne)Freshness category Size Presentation 22. Dab Extra, A 1 Gutted fish with head 760 (Limanda limana) 23. Flounder Extra, A 1 Gutted fish with head 450 (Platichthys flesus) 24. Albacore or longfinned tuna Extra, A 1 Whole fish 1 800 (Thunnus alalunga) 1 Gutted fish with head 2 100 25. Cuttle fish Extra, A 1 , 2 Whole fish 1 300 (Sepia officinalis and Rossia macro ­ soma) 27. Sole Extra, A 2, 3 Gutted fish with head 5 000 (Solea spp.) ANNEX II Group of products Commercial specifications Guide price (ecu/tonne) 8. Lesser or Greenland halibut Frozen, in original packages containing the same products 1 300 (Reinhardtius hippoglossoides) 9 . Whole hake of the genus Merluccius Frozen, in original packages containing the same products 1 150 spp. 0 . Fillets of hake of the genus Merluc- Frozen, in original packages containing the same products 1 450 cius spp. 1 .  Prawns of the species Parape- Frozen, in original packages containing the same products 5 000 naeus longirostris  Other species of the family frozen, in original packages containing the same products 6 500 Penaeidae